I. ACKNOWLEDGEMENTS
This Office Action addresses U.S. Application No. 17/176474 (“the ’474 Application” or “instant application”).  Based upon a review of the instant application, the actual filing date of the instant application is February 16, 2021. For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
The instant application is a continuation of US Application 16/512828 (the ‘828 application), which is a continuation US Application 15/464041 (the ‘041 application), which is a reissue application of U.S. Patent No. 9,141,398 (“’398 Patent”). The ‘398 Patent is a national stage entry of PCT/JP2010/073469, filed on December 17, 2010, which matured into the ‘398 patent, which was filed as US Application No. 13/515891 (“891 Application”), entitled “SYSTEM, DEVICE, AND METHOD FOR INTIALIZING A PLURALITY OF ELECTRONIC DEEVICE USING A SINGLE PACKET.”
Based upon Applicant’s statements as set forth in the instant application and after the Examiner's independent review of the ‘398 Patent itself and its prosecution history, the Examiner finds that he cannot locate any ongoing proceeding before the Office or current ongoing litigation involving the ‘398 Patent.  Also based upon the Examiner's independent review of the ‘398 Patent itself and the prosecution history, the Examiner cannot locate any previous reexaminations, or supplemental examinations.




II. CLAIM STATUS
The ‘398 Patent issued with claims 1-9 (“Patented Claims”).  The preliminary amendment of February 16, 2021 cancels claims 1-9 and adds claims 10-13.  Therefore, as of the date of this Office Action, the status of the claims is:
a. Claims 10-13 (“Pending Claims”).
b. As a result of this office action, claims 10-13 are also rejected below.

III.   AMENDMENT OF 2/16/2021
	The amendments to the specification and claims, filed February 16, 2021 has been entered and considered.  
	
IV. CONTINUING DATA
The current application is a reissue application of the ‘398 patent and a continuation of US Application 16/512828, filed July 16, 2021, which is a reissue of the ‘398 patent, and a continuation of US Application 15/464041, filed, March 20, 2017, which is a reissue application of the ‘398 patent.  The ‘398 patent is national stage entry of PCT/JP2010/0734669, filed December 17, 2010.  The PCT claims foreign priority under 35 USC 119(a) to JP 2009-286791, filed December 17, 2009 and JP 2010-021569, filed February 2, 2010.  Because the effective filing date of the instant application is before March 16, 2013, the AIA  First Inventor to File (‘AIA -FITF”) provisions of 35 USC 112 and 102 do not apply to this application.  Rather, the previous  first to invent provisions apply.  

In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the ’041 and ‘891 application.  Also, in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record in the prior applications are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the prior applications need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicant(s) are reminded that the prosecution histories of the prior applications are relevant in this application.


V. APPLICATION DATA SHEET
	The Application Data Sheet is objected to because of an error in the continuing data.  The Application Data Sheet states that the current application is a reissue of 16/512828 and that 16/512828 is a continuation of and reissue of 15/464041.   The current application is a continuation of 16/512818 and a reissue of 13/515891, and 16/512828 is a continuation of 15/464061 and a reissue of 13/515891.  See MPEP 1451. Further, the filing receipt does not list the proper continuing data and applicant should submit a request for a corrected filing receipt to rectify the error.  

VI. REISSUE DECLARATION 
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following: In a broadening reissue, Applicant must identify a claim being broadened and the specific language that renders the claim too narrow. In the present declaration, Applicant merely stated that new claims 10-13 are being broadened.  What is required by the MPEP is identifying an original patent claim that is too narrow, not a new claim, and the language that renders the claim too narrow.  Further, Applicant has stated that it was an error not to include method claims in 9,383,792.  First, 9,383,792 is not related the current patent, 9,141,398 and therefore it is unclear what this statement means.  Second, none of the new claims are method claims.  Correction is required.  

VII. SPECIFICATION OBJECTION 
The specification is objected to because it does not contain the proper notice for multiple reissue applications.  37 CFR 1.177(a).  When more than one reissue if filed on a patent, the specification should state, for example:
”Notice: More than one reissue application has been filed for the reissue of Patent No. 9,999,999. The reissue applications are application numbers 09/999,994 (the present application), 09/999,995, and 09/999,998, all of which are divisional reissues of Patent No. 9,999,999.” See MPEP 1451.
Applicant should revise the specification. 


VIII. DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6 of U.S. Patent No. RE47598.

The current claims are broader versions of the patented claims and therefore covered by the patented claims.  

IX. REJECTIONS UNDEWR 35 USC 112, SECOND PARAGRAPH
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is rejected for several reasons.  First, in lines 6, 9, 15, and 16, the term electronic devices lacks an antecedent basis, as the basis is for one or more electronic devices.  Second, the claim recites an input part, an output part, and a functional circuit in lines 3-5, and then discusses the function of the electronic devices in the remainder of the claim.  However, the relationship between the function recited and the structure is unclear.  For example, in line 21, the claim recites that the electronic circuit outputs the packet.  Is the packet output through the output part?  Third, there is no antecedent basis for the electronic device that has not been initialized in line 19.  Applicant should amend the claim to recite that if the electronic device has not been initialized, then … Similarly, there is no antecedent basis for the electronic device that does not perform initialization.  Claims 11-13 are rejected as being dependent upon a rejected base claim.                                                                                      

    
X. ALLOWABLE SUBJECT MATTER
Claims 10-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C.112 second paragraph and the double patenting rejection set forth in the Office action.
Claims 10-13 define over the art in that none of the art has a semiconductor device comprising one or more electronic devices, where each electronic device receives a packet from a host controller that contains first group number and a number of power units available for initialization,  where each of the electronic devices stores a group number and number of power units required to initialize the device stored,  and where when the first group number and second group number match, the first number of power units available in the packet received at the second port is updated to a differential value obtained by subtracting the second number of power units from the first number of power units. 
The closest prior art is: 
Przybylski et al US PG PUB 2008/0201548 shows in figures 1-3 several designs with a host device communicating to a series of sequentially arranged memory devices. However, it does not show the initialization scheme recited in the claims
Okeda Us PG PUB 2006/0236013 shows a device that initializes a series of devices based on device number (see paragraph [0056]), but does not account for power units available or power units required.
Engle US Patent 4,792,269 shows a device that initializes a series of electronic devices based on device number (see column 7, lines 7-42), but does not account for power units available or power units required.

XI.  CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L NASSER whose telephone number is (571)272-4731.  The examiner can normally be reached on M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571) 272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT L NASSER/Primary Examiner, Art Unit 3992       




Conferees:
/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992